Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims:

Claims 1-20 are pending examination. 

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,2,3,(4),5,6,7,10,12,13,(14),15,17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims
1,2,3,(1,4),1,6,7,8,10,11,(9,12),1, 16 and 16 of Allowed Application 17/494,070, Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. 
 With respect to the claims mentioned of present application and claims of 17/494,070 ( Claim set Allowance Issued on 07/01/2022)  mentioned above teaches the same limitations as underlined below:
Present application
17/494,070 ( Claim set Allowance Issued on
07/01/2022) 
As per claim 1,  An electronic apparatus comprising: a memory that stores first information regarding a plurality of first artificial intelligence models trained to perform image processing differently from each other and second information regarding a second artificial intelligence model trained to identify a type of an image by predicting a processing result of the image by each of the plurality of first artificial intelligence models; and a processor configured to: identify a type of an input image by inputting the input image to the second artificial intelligence model stored in the memory, and process the input image by inputting the input image to one of the plurality of first intelligence models stored in the memory based on the identified type.  

As per claim 1, An electronic apparatus comprising: a memory that stores first information regarding a plurality of first artificial intelligence models trained to perform image processing differently from each other and second information regarding a second artificial intelligence model trained to identify a type of an image by predicting a processing result of the image by each of the plurality of first artificial intelligence models; a communication interface; and a processor configured to: obtain a weighted value regarding a plurality of types related to an input image by inputting the input image to the second artificial intelligence model stored in the memory, identify a type having a largest weighted value from among the plurality of types as a type of the input image, process the input image by inputting the input image to one of the plurality of first intelligence models stored in the memory based on the identified type, …




As per claim 2, The electronic apparatus as claimed in claim 1,wherein the processor is further configured to down-scale a resolution of the input image and identify a type of the input image by inputting the down-scaled input image to the second artificial intelligence model. 
As per claim 2, The electronic apparatus as claimed in claim 1, wherein the processor is further configured to down-scale a resolution of the input image and identify the type of the input image by inputting the down-scaled input image to the second artificial intelligence model.

As per claim 3, The electronic apparatus as claimed in claim 2, 
wherein the processor is further configured to, based on a size of the input image being equal to or greater than a predetermined size, down-scale the input image and identify a type of the input image by inputting the down- scaled input image to the second artificial intelligence model.  
As per claim 3, The electronic apparatus as claimed in claim 2, wherein the processor is further configured to, based on a size of the input image being equal to or greater than a predetermined size, down-scale the input image and identify the type of the input image by inputting the down-scaled input image to the second artificial intelligence model.
As per claim 4, The electronic apparatus as claimed in claim 1, 
wherein the second artificial intelligence model is an artificial intelligence model obtained by training a relationship between a plurality of sample images and a type corresponding to each sample image through an artificial intelligence algorithm, and wherein each of the plurality of first artificial intelligence models is an artificial intelligence model obtained by training a relationship between a sample image of a type corresponding to each of the plurality of first artificial intelligence models from among the plurality of sample images and an original image corresponding to the sample image through an artificial intelligence algorithm. 
As per claim 1, … wherein the second artificial intelligence model is an artificial intelligence model obtained by training a relationship between a plurality of sample images and a type corresponding to each sample image through an artificial intelligence algorithm,…
As per claim 4, The electronic apparatus as claimed in claim 1, wherein each of the plurality of first artificial intelligence models is an artificial intelligence model obtained by training a relationship between a sample image of a type corresponding to each of the plurality of first artificial intelligence models from among the plurality of sample images and an original image corresponding to the sample image through an artificial intelligence algorithm.


As per claim 5, The electronic apparatus as claimed in claim 4, wherein the type corresponding to each sample image is obtained by processing each of the plurality of sample images by inputting each of the plurality of sample images to one of the plurality of first artificial intelligence models, and obtained based on a type of a side effect of each of the processed plurality of sample images.
As per claim 1,  wherein the type corresponding to each sample image is obtained by processing each of the plurality of sample images by inputting each of the plurality of sample images to one of the plurality of first artificial intelligence models, and obtained based on a type of a side effect of each of the processed plurality of sample images,…
As per claim 6, The electronic apparatus as claimed in claim 5, wherein the type of a side effect includes at least one of none, jagging, blurring, aliasing, or noise boosting.  
As per claim 6, The electronic apparatus as claimed in claim 1, wherein the type of a-the side effect further includes at least one of , blurring, or noise boosting.
As per claim 7, The electronic apparatus as claimed in claim 1, wherein the processing the input image includes at least one of up-scaling processing, noise removing processing or detail enhancement processing. 
 As per claim 7, The electronic apparatus as claimed in claim 1, wherein the processing the input image includes at least one of up-scaling processing, noise removing processing or detail enhancement processing.
As per claim 10, The electronic apparatus as claimed in claim 1, 
wherein the processor includes a central processing unit (CPU) and a Neural Processing Unit (NPU) which operate based on an Operating System, wherein the CPU is configured to identify the type of the input image by inputting the input image to the second artificial intelligence model, and wherein the NPU is configured to process the input image by inputting the input image to one of the plurality of first artificial intelligence models based on the identified type. 
As per claim 8, The electronic apparatus as claimed in claim 1, wherein the processor includes a central processing unit (CPU) and a Neural Processing Unit (NPU) which operate based on an Operating System, wherein the CPU is configured to identify the type of the input image by inputting the input image to the second artificial intelligence model, and wherein the NPU is configured to process the input image by inputting the input image to one of the plurality of first artificial intelligence models based on the identified type.
As per claim 12, The method as claimed in claim 11, further comprising: down-scaling a resolution of the input image, wherein the identifying comprises identifying a type of the input image by inputting the down-scaled input image to the second artificial intelligence model.
As per claim 10, The method as claimed in claim 9, further comprising: down-scaling a resolution of the input image, wherein the identifying comprises identifying the type of the input image by inputting the down-scaled input image to the second artificial intelligence model.
As per claim 13, The method as claimed in claim 12, wherein the down-scaling comprises, based on a size of the input image being equal to or greater than a predetermined size, down-scaling the input image. 
As per claim 11, The method as claimed in claim 10, wherein the down-scaling comprises, based on a size of the input image being equal to or greater than a predetermined size, down-scaling the input image.
As per claim 14, The method as claimed in claim 11, 
wherein the second artificial intelligence model is an artificial intelligence model obtained by training a relationship between a plurality of sample images and a type corresponding to each sample image through an artificial intelligence algorithm, and wherein each of the plurality of first artificial intelligence models is an artificial intelligence model obtained by training a relationship between a sample image of a type corresponding to each of the plurality of first artificial intelligence models from among the plurality of sample images and an original image corresponding to the sample image through an artificial intelligence algorithm. 
As per claim 9, wherein the second artificial intelligence model is an artificial intelligence model obtained by training a relationship between a plurality of sample images and a type corresponding to each sample image through an artificial intelligence algorithm,
As per claim 12, The method as claimed in claim 9, Appln. No.: 17/494,070 wherein each of the plurality of first artificial intelligence models is an artificial intelligence model obtained by training a relationship between a sample image of a type corresponding to each of the plurality of first artificial intelligence models from among the plurality of sample images and an original image corresponding to the sample image through an artificial intelligence algorithm.
As per claim 15, The method as claimed in claim 14, wherein the type corresponding to each sample image is obtained by processing each of the plurality of sample images by inputting each of the plurality of sample images to one of the plurality of first artificial intelligence models, and obtained based on a type of a side effect of each of the processed plurality of sample images.
As per claim 1,  … wherein the type corresponding to each sample image is obtained by processing each of the plurality of sample images by inputting each of the plurality of sample images to one of the plurality of first artificial intelligence models, and obtained based on a type of a side effect of each of the processed plurality of sample images,…
As per claim 17, The method as claimed in claim 11, wherein the identifying comprises identifying a type of the input image by inputting the input image to the second artificial intelligence model by a central processing unit (CPU) of the electronic apparatus which operates based on an Operating System, and wherein the processing comprises processing the input image by inputting the input image to one of the plurality of first artificial intelligence models based on the identified type by a Neural Processing Unit (NPU) of the electronic apparatus.
As per claim 16, The method as claimed in claim 9, wherein the identifying comprises identifying the type of the input image by inputting the input image to the second artificial intelligence model by a central processing unit (CPU) of the electronic apparatus which operates based on an Operating System, and wherein the processing comprises processing the input image by inputting the input image to one of the plurality of first artificial intelligence models based on the identified type by a Neural Processing Unit (NPU) of the electronic apparatus.
As per claim 18, The method as claimed in claim 11, wherein the identifying comprises identifying a type of the input image by inputting the input image to the second artificial intelligence model by a central processing unit (CPU) of the electronic apparatus which operates based on an Operating System, and wherein the processing comprises processing the input image by inputting the input image to one of the plurality of first artificial intelligence models based on the identified type by a Neural Processing Unit (NPU) of the electronic apparatus. 
As per claim 16, The method as claimed in claim 9, wherein the identifying comprises identifying the type of the input image by inputting the input image to the second artificial intelligence model by a central processing unit (CPU) of the electronic apparatus which operates based on an Operating System, and wherein the processing comprises processing the input image by inputting the input image to one of the plurality of first artificial intelligence models based on the identified type by a Neural Processing Unit (NPU) of the electronic apparatus.




It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

3.	Claims 1  and 11  are rejected under 35 U.S.C 103 as being patentable over YE et al. ( USPUB  20190325605)  in view of Doutre et al. ( USPUB  20190295240).

As per claim 1, YE et al. teaches  An electronic apparatus comprising: a memory that stores first information regarding a plurality of first artificial intelligence models trained to perform image processing differently from each other  ( FIG. 11 – First training model and Paragraph [0173]- “…The determination module 1102 may obtain a first convolutional neural network from the first training module 1101. The determination module 1102 may input a plurality of images into the first convolutional neural network. The determination module 1102 may further identify one or more region proposals in the input images. Each region proposal may include an object. In some embodiments, the determination module 1102 may perform a plurality of operations on each region proposal….”) and second information regarding a second artificial intelligence model trained to identify a type of an image by predicting a processing result of the image by each of the plurality of first artificial intelligence models ( FIG. 11- Second training model and Paragraphs [0179-0180]- “…The second training module 1105 may train a second convolutional neural network. During the training process, the second training module 1105 may detect the position of the object (e.g., the position of a driver) using a detection model in the driver region proposals in the sample image batch. The detection model may be a head-shoulder detecting model. The second training module 1105 may train the second convolutional neural network …” and prediction of information taught within Paragraphs [0164-0165]) ; 
YE et al. does not explicitly teach a processor configured to: identify a type of an input image by inputting the input image to the second artificial intelligence model stored in the memory, and process the input image by inputting the input image to one of the plurality of first intelligence models stored in the memory based on the identified type. 
However, within analogous art, Doutre et al. teaches a processor ( one or more processors taught within Paragraph [0013])  configured to: identify a type of an input image by inputting the input image to the second artificial intelligence model stored in the memory ( second neural network for processing input image taught within Paragraph [0042] and input image within storage for processing taught within Paragraphs [0032-0033]) , and process the input image by inputting the input image to one of the plurality of first intelligence models stored in the memory based on the identified type( Paragraphs [0019] and [0038]) .
One of ordinary skill in the art would have been motivated to combine the teaching of Doutre et al. within the modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. because the Image quality scorer machine mentioned Doutre et al.  provides a system and method for implementing the prediction of object score detection within candidate images utilizing neural network machines. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Image quality scorer machine mentioned Doutre et al. within the modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al.   for implementation of a system and method  for prediction of object score detection within candidate images utilizing neural network machines.

As per claim 11, YE et al. teaches A method of controlling an electronic apparatus, the method comprising: identifying a type of an input image by inputting the input image to a second artificial intelligence model trained to identify a type of an image by predicting an image processing result by each of a plurality of first artificial intelligence models ( FIG. 11- Second training model and Paragraphs [0179-0180]- “…The second training module 1105 may train a second convolutional neural network. During the training process, the second training module 1105 may detect the position of the object (e.g., the position of a driver) using a detection model in the driver region proposals in the sample image batch. The detection model may be a head-shoulder detecting model. The second training module 1105 may train the second convolutional neural network …” and prediction of information taught within Paragraphs [0164-0165])trained to perform image processing differently from each other ( FIG. 11 – First training model and Paragraph [0173]- “…The determination module 1102 may obtain a first convolutional neural network from the first training module 1101. The determination module 1102 may input a plurality of images into the first convolutional neural network. The determination module 1102 may further identify one or more region proposals in the input images. Each region proposal may include an object. In some embodiments, the determination module 1102 may perform a plurality of operations on each region proposal….”);
YE et al. does not explicitly teach processing the input image by inputting the input image to one of the plurality of first artificial intelligence models based on the identified type.
However, within analogous art, Doutre et al. teaches processing the input image by inputting the input image to one of the plurality of first artificial intelligence models based on the identified type ( Paragraphs [0019] and [0038]) .
One of ordinary skill in the art would have been motivated to combine the teaching of Doutre et al. within the modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. because the Image quality scorer machine mentioned Doutre et al.  provides a system and method for implementing the prediction of object score detection within candidate images utilizing neural network machines. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Image quality scorer machine mentioned Doutre et al. within the modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al.   for implementation of a system and method  for prediction of object score detection within candidate images utilizing neural network machines.

4.	Claims 2 and 12  are rejected under 35 U.S.C 103 as being patentable over YE et al. ( USPUB  20190325605)  in view of Doutre et al. ( USPUB  20190295240) in further view of Gueguen ( USPUB  20190205700).

As per claim 2, Combination of YE et al. and Doutre et al. teach claim 1,
Combination of YE et al. and Doutre et al.  do not teach  wherein the processor is further configured to down-scale a resolution of the input image and identify a type of the input image by inputting the down-scaled input image to the second artificial intelligence model.
However, within analogous art, Gueguen teaches wherein the processor is further configured to down-scale a resolution of the input image and identify a type of the input image by inputting the down-scaled input image to the second artificial intelligence model ( Paragraph [0045]- “The system 110 uses 440 a second CNN to analyze segments of the image that correspond to the set of segments of the down-scaled image. The second CNN may be a fine CNN 220 that is trained identify areas of interest in higher resolution images than the coarse CNN 225 is trained to analyze.”) .
One of ordinary skill in the art would have been motivated to combine the teaching of Gueguen within the combined  modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. and  the Image quality scorer machine mentioned Doutre et al.  because the Multiscale analysis of areas of interest in an image mentioned by Gueguen provides a system and method for implementing the detection of areas of interest within images by reducing computation time. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Multiscale analysis of areas of interest in an image mentioned by Gueguen within the combined  modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. and  the Image quality scorer machine mentioned Doutre et al.   for implementation of a system and method  for the detection of areas of interest within images by reducing computation time.

As per claim 12, Combination of YE et al. and Doutre et al. teach claim 11, 
Combination of YE et al. and Doutre et al.  do not teach  wherein the processor is further configured to down-scale a resolution of the input image and identify a type of the input image by inputting the down-scaled input image to the second artificial intelligence model.
However, within analogous art, Gueguen teaches further comprising: down-scaling a resolution of the input image, wherein the identifying comprises identifying a type of the input image by inputting the down-scaled input image to the second artificial intelligence model ( Paragraph [0045]- “The system 110 uses 440 a second CNN to analyze segments of the image that correspond to the set of segments of the down-scaled image. The second CNN may be a fine CNN 220 that is trained identify areas of interest in higher resolution images than the coarse CNN 225 is trained to analyze.”) .
One of ordinary skill in the art would have been motivated to combine the teaching of Gueguen within the combined  modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. and  the Image quality scorer machine mentioned Doutre et al.  because the Multiscale analysis of areas of interest in an image mentioned by Gueguen provides a system and method for implementing the detection of areas of interest within images by reducing computation time. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Multiscale analysis of areas of interest in an image mentioned by Gueguen within the combined  modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. and  the Image quality scorer machine mentioned Doutre et al.   for implementation of a system and method  for the detection of areas of interest within images by reducing computation time.


5.	Claims 3 and 13  are rejected under 35 U.S.C 103 as being patentable over YE et al. ( USPUB  20190325605)  in view of Doutre et al. ( USPUB  20190295240) in further view of YOO et al. ( USPUB  20180060648).

As per claim 3, Combination YE et al. and Doutre et al. and Gueguen teach claim 2, 
Combination YE et al. and Doutre et al. and Gueguen  does not explicitly teach wherein the processor is further configured to, based on a size of the input image being equal to or greater than a predetermined size, down-scale the input image and identify a type of the input image by inputting the down- scaled input image to the second artificial intelligence model.
	However, within analogous art, YOO et al. teaches wherein the processor is further configured to, based on a size of the input image being equal to or greater than a predetermined size ( Predermined feature of the object( facial image taught within Paragraph [0074] and greater or higher adjustment of the size of image taught within Paragraph [0081])  , down-scale the input image and identify a type of the input image by inputting the down- scaled input image to the second artificial intelligence model( down scaling of image taught within Paragraphs [0092] and [0101])  .
One of ordinary skill in the art would have been motivated to combine the teaching of YOO et al. within the combined  modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. and  the Image quality scorer machine mentioned Doutre et al.  and  the Multiscale analysis of areas of interest in an image mentioned by Gueguen because the Liveness test method and apparatus mentioned by YOO et al. provides a system and method for implementing the adjusting of pixel size within image information of interested object within the input images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Liveness test method and apparatus mentioned by YOO et al. within the combined  modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. and  the Image quality scorer machine mentioned Doutre et al.  and the Multiscale analysis of areas of interest in an image mentioned by Gueguen for implementation of a system and method  for adjusting of pixel size within image information of interested object within the input images.

As per claim 13, Combination YE et al. and Doutre et al. and Gueguen teach claim 12,
Combination YE et al. and Doutre et al. and Gueguen  does not explicitly teach wherein the down-scaling comprises, based on a size of the input image being equal to or greater than a predetermined size, down-scaling the input image.
	However, within analogous art, YOO et al. teaches wherein the down-scaling comprises, based on a size of the input image being equal to or greater than a predetermined size ( Predermined feature of the object( facial image taught within Paragraph [0074] and greater or higher adjustment of the size of image taught within Paragraph [0081]), down-scaling the input image( down scaling of image taught within Paragraphs [0092] and [0101]).
One of ordinary skill in the art would have been motivated to combine the teaching of YOO et al. within the combined  modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. and  the Image quality scorer machine mentioned Doutre et al.  and  the Multiscale analysis of areas of interest in an image mentioned by Gueguen because the Liveness test method and apparatus mentioned by YOO et al. provides a system and method for implementing the adjusting of pixel size within image information of interested object within the input images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Liveness test method and apparatus mentioned by YOO et al. within the combined  modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. and  the Image quality scorer machine mentioned Doutre et al.  and the Multiscale analysis of areas of interest in an image mentioned by Gueguen for implementation of a system and method  for adjusting of pixel size within image information of interested object within the input images.


6.	Claim 7 is  rejected under 35 U.S.C 103 as being patentable over YE et al. ( USPUB  20190325605)  in view of Doutre et al. ( USPUB  20190295240) in further view of Lund et al. ( USPUB  20190114743).

As per claim 7, Combination of YE et al. and Doutre et al. teach claim 1, 
Combination of YE et al. and Doutre et al. does not explicitly teach wherein the processing the input image includes at least one of up-scaling processing, noise removing processing or detail enhancement processing.
	However, within analogous art, Lund et al. teaches wherein the processing the input image includes at least one of up-scaling processing( up scaling of the image taught within Paragraph [0057]-“… generated text probability map would be 1000 pixels by 1000 pixels, and this map would be scaled up to 3000 pixels by 3000 pixels to match the original input image size. The pixels of the scaled probability map may be interpolated or generated in any suitable manner to achieve the desired scaling…”) , noise removing processing  ( Paragraph [0042]- “… implement an edge-preserving noise filter to improve quality. Normally, each of the colors of the image (red, green, blue) are processed as separate layers, so converting the image to a gray scale (typically ranging from 0-255) reduces these three layers to a single layer,…”) or detail enhancement processing( Paragraph [0002]- “…fully convolutional neural networks that implement image enhancement to enable improved optical character recognition….”) .
One of ordinary skill in the art would have been motivated to combine the teaching of Lund et al. within the combined  modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. and  the Image quality scorer machine mentioned Doutre et al.  because the Systems and methods for image modification and image based content capture and extraction in neural networks mentioned by Lund et al.  provides a system and method for implementing fully convolutional neural networks for  image enhancement of object recognition. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for image modification and image based content capture and extraction in neural networks mentioned by Lund et al.   within the combined  modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. and  the Image quality scorer machine mentioned Doutre et al.  for implementation of a system and method  for fully convolutional neural networks for  image enhancement of object recognition.

7.	Claims 10,17 and 18  are rejected under 35 U.S.C 103 as being patentable over YE et al. ( USPUB  20190325605)  in view of Doutre et al. ( USPUB  20190295240) in further view of Manu Mitra( NPL Doc: " Neural processor in artificial intelligence advancement," May 14, 2018,Journal of Autonomous Intelligence (2018) Volume 1 Issue 1, Pages 1-12).

As per claim 10, Combination of YE et al. and Doutre et al. teach claim 1, 
Combination of YE et al. and Doutre et al. does not explicitly teach wherein the processor includes a central processing unit (CPU) and a Neural Processing Unit (NPU) which operate based on an Operating System, wherein the CPU is configured to identify the type of the input image by inputting the input image to the second artificial intelligence model, and wherein the NPU is configured to process the input image by inputting the input image to one of the plurality of first artificial intelligence models based on the identified type.  
	However, within analogous art, Manu Mitra teaches wherein the processor includes a central processing unit (CPU) and a Neural Processing Unit (NPU) which operate based on an Operating System ( Page 6- Figure 5 shows a Block Diagram of an integrated NPU and CPU circuit) , wherein the CPU is configured to identify the type of the input image by inputting the input image to the second artificial intelligence model( Page 3 – Figure 2 shows a complex neural network with multiple layers of neural model and Page 5- Col. 1- “ … calculate
the weighted sum of all of the inputs. Scientifically,the inputs and the corresponding weights are vectors which can be represented as (X1, X2 . . . Xn) and (Y1,Y2 . . . Yn). The total input signal is the dot, or inner,product of these two vectors….” ) , and wherein the NPU is configured to process the input image by inputting the input image to one of the plurality of first artificial intelligence models based on the identified type ( input image processing by the Neural processing mentioned within Page 7 – “…Neural Processor can be constructed and proposed high level architecture is shown. Simply to put that various iterations are required for the neuron network until the network learns by itself within the time frame to achieve the results…”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Manu Mitra within the combined  modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. and  the Image quality scorer machine mentioned Doutre et al.  because the Neural processor in artificial intelligence advancement mentioned by Manu Mitra provides a system and method for implementing multiple processor elements for processing vital part of image processing system functionality. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Neural processor in artificial intelligence advancement mentioned by Manu Mitra  within the combined  modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. and  the Image quality scorer machine mentioned Doutre et al.  for implementation of a system and method  for multiple processor elements for processing vital part of image processing system functionality.

As per claim 17, Combination of YE et al. and Doutre et al. teach claim 11, 
Combination of YE et al. and Doutre et al. does not explicitly teach wherein the identifying comprises identifying a type of the input image by inputting the input image to the second artificial intelligence model by a central processing unit (CPU) of the electronic apparatus which operates based on an Operating System, and wherein the processing comprises processing the input image by inputting the input image to one of the plurality of first artificial intelligence models based on the identified type by a Neural Processing Unit (NPU) of the electronic apparatus.
	However, within analogous art, Manu Mitra teaches wherein the identifying comprises identifying a type of the input image by inputting the input image to the second artificial intelligence model by a central processing unit (CPU) of the electronic apparatus which operates based on an Operating System ( Page 6- Figure 5 shows a Block Diagram of an integrated NPU and CPU circuit) , and wherein the processing comprises processing the input image by inputting the input image to one of the plurality of first artificial intelligence models ( Page 3 – Figure 2 shows a complex neural network with multiple layers of neural model and Page 5- Col. 1- “ … calculate the weighted sum of all of the inputs. Scientifically,the inputs and the corresponding weights are vectors which can be represented as (X1, X2 . . . Xn) and (Y1,Y2 . . . Yn). The total input signal is the dot, or inner,product of these two vectors….” ) based on the identified type by a Neural Processing Unit (NPU) of the electronic apparatus( input image processing by the Neural processing mentioned within Page 7 – “…Neural Processor can be constructed and proposed high level architecture is shown. Simply to put that various iterations are required for the neuron network until the network learns by itself within the time frame to achieve the results…”).
One of ordinary skill in the art would have been motivated to combine the teaching of Manu Mitra within the combined  modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. and  the Image quality scorer machine mentioned Doutre et al.  because the Neural processor in artificial intelligence advancement mentioned by Manu Mitra provides a system and method for implementing multiple processor elements for processing vital part of image processing system functionality. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Neural processor in artificial intelligence advancement mentioned by Manu Mitra  within the combined  modified teaching of the Systems and methods for detecting objects in images mentioned by YE et al. and  the Image quality scorer machine mentioned Doutre et al.  for implementation of a system and method  for multiple processor elements for processing vital part of image processing system functionality.

As per claim 18, Claim 18 is similar to claim 17 , therefore the prior art mentioned within claim 17 addresses the limitations within claim 18. 

8.	Claim 19 is  rejected under 35 U.S.C 103 as being patentable over Shen et al. ( USPUB  20160148079)  in view of Tsymbalenko ( USPUB  20200202502).

As per claim 19, Shen et al. teaches A computer-implemented method of training a neural network for image processing  ( Paragraph [0022]- “… An object detection system 102 can be implemented by one or more of a variety of different types of devices that can edit or process images, also referred to as an image processing device. For example, the object detection system 102 can be implemented by a desktop computer, a server computer, …”) comprising: collecting a set of digital sample images from a database( Fig 2 and Fig. 6 teaches the image data from storage, Paragraph [0024]- “…datafile or as metadata  associated with the image…” ) ; inputting the collected set of digital facial images into a plurality of first neural network models ( Fig. 6 showing the input of facial data to the neural network  AND Paragraphs [0048-0050]) , so as to obtain a plurality of outputs( Fig. 6 showing output from the neural networks AND Paragraphs [0024-0026]) , wherein the plurality of first neural network models are trained to perform image processing differently from each other( training of the neural network taught within Paragraphs [0044-0046] and [0064-0065]) ;
Shen et al.  does not explicitly teach  training, in a second neural network model,relationships between the set of digital sample images and a side effect type corresponding to each digital sample image using the obtained plurality of outputs,wherein the side effect type corresponds to a side effect of processing by a respective one of the plurality of first neural network models.  
However, within analogous art, Tsymbalenko teaches   training, in a second neural network model ( second neural network taught within FIG. 4- 412) ,relationships between the set of digital sample images and a side effect type corresponding to each digital sample image using the obtained plurality of outputs ( Paragraphs [0040-0042]) ,wherein the side effect type corresponds to a side effect of processing by a respective one of the plurality of first neural network models ( the side effect type mentioned as noise level , speckle and resolution level within image and training of second neural network taught within  FIG. 5 and Paragraphs [0074-0075]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Tsymbalenko within the  modified teaching of Object detection using cascaded convolutional neural networks mentioned by Shen et al.    because the Methods and system for transforming images into different styled images with deep neural networks mentioned by Tsymbalenko provides a system and method for implementing the transformation of images through multiple neural networking layers. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Methods and system for transforming medical images into different styled images with deep neural networks mentioned by Tsymbalenko  within the  modified teaching of Object detection using cascaded convolutional neural networks mentioned by Shen et al.  for implementation of a system and method  for the transformation of images through multiple neural networking layers.


Allowable Subject Matter

9.          Claims 8,9,16 and 20   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 8 , prior art of record does not teach or suggest the limitation mentioned within claim 8  “…based on at least one of weighted values regarding the plurality of types being equal to or greater than a threshold value, store the input image and the at least one weighted value in the memory.”

As to claim 9 , the following claims depend on objected allowable claim 8  respectively , therefore the following  claim 9 is  considered objected as allowable over prior art.

As to claim 16 , prior art of record does not teach or suggest the limitation mentioned within claim 16  “… based on at least one of weighted values regarding the plurality of types being equal to or greater than a threshold value, storing the input image and the at least one weighted value.”

As to claim 20 , prior art of record does not teach or suggest the limitation mentioned within claim 20  “… identifying a side effect type of an input digital image by inputting the input digital image to the second artificial intelligence model, and processing the input digital image by inputting the input digital image to one of the plurality of first intelligence models that corresponds to the identified defect type.  ”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax # is (571)273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637